DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 12/03/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive.
Applicant argued that there is no evidence in the record that the prior art recognized the claimed weight ratio of sulfurous reducing agent to phosphoric surfactant as result-effective. Applicant argued that a skilled person would not have understood a weight ratio of sulfurous reducing agents to phosphoric surfactants to be result-effective.
The Examiner responds that a result-effective rationale was not relied upon in the rejections of the claims. Misu recognized (see the below discussion) the claimed sulfurous reducing agents, phosphoric surfactants, and amounts thereof. As such, result-effective parameters from the prior art were neither necessary, nor relied upon.

Applicant argued that the Obviousness rejection is deficient as it does not address the claimed weight ratio of sulfurous reducing agent to phosphoric surfactant at all.
rd paragraph]; a phosphoric surfactant, at 0.1 to 10 % [page 4, 2™ paragraph], whose polar part comprised a phosphoric group. This was addressed at page 3, 1st paragraph, of the 08/05/2021 Non-Final Rejection.
The claimed amounts of sulfurous agent and phosphoric surfactant (claims 20, 23 and 26) were addressed at the beginning of page 4 of the 8/5/21 Office Action, and are reproduced below: 
Claim 20 recites from about 1.0 to about 20 % sulfurous agent; phosphoric surfactant present at 0.2 to 10 %; nonionic surfactant present at 0.1 to 10 %; 5-25 % solid fatty substance; 2-5 % liquid fatty substance; the weight ratio of the sulfurous reducing agent to the phosphoric surfactant ranging from 1 to 20.
Claim 23 recites from about 2.0 to about 15 % sulfurous reducing agent.
Claim 26 recites 0.2 to 10 % phosphoric surfactant.
Misu disclosed sulfured reducing agents at 0.0005 to 20 %; phosphoric surfactants at 0.1 to 10 %; nonionic surfactants at 0.1 to 10 %; cetearyl alcohol at 0.1 to 10 % and liquid paraffin at 0.1 to 20 %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A.
	Misu’s disclosure of 0.0005 to 20 % sulfured reducing agents overlaps the claimed 1.0-20 % sulfurous reducing agent. Likewise, Misu’s disclosure of 0.1-10 % phosphoric surfactant overlaps the claimed 0.2-10 % phosphoric surfactant. As such, Misu’s amounts overlap the claimed 1-20 weight ratio of sulfurous reducing agent to phosphoric 

Applicant argued that Misu does not require the presence of reducing agents at all, and even if a reducing agent is present, it may be sulfurous or non-sulfurous.
The Examiner disagrees. Misu does not have to require the presence of reducing agents, where a general teaching was disclosed [page 26, last paragraph]. Furthermore, Misu taught thioglycolic acid, a sulfured reducing agent [page 27, line 3]. Misu’s teachings of additional ingredients (non-sulfurous reducing agents) are irrelevant, since they were not relied upon in the rejection of the claims, are not excluded by the claims, and do not obviate the Obviousness rejection.

Applicant argued that the Obviousness rejection does not rely on Liebert, Owen, Schnell or Hirano for a teaching or suggestion of the claimed weight ratio of sulfurous reducing agents to phosphoric surfactants. Applicant argued that Liebert, Owen, Schnell or Hirano do not cure the deficiencies of Misu.
The Examiner responds that Liebert, Owen, Schnell and Hirano were not relied upon to teach or suggest the claimed weight ratio of sulfurous reducing agents to phosphoric surfactants. These limitations were taught by Misu, as discussed in the above arguments over Misu.
Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 23-27, 29, 31, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Misu et al (WO 2011/024300), in view of both Liebert et al (Journal of the American College of Toxicology, 7(3), 1988, 359-413) and Owen et al (Spectrum Laboratory MSDS, 6/25/2013).
Misu disclosed compositions for reshaping hair [title and abstract] comprising [page 26, last paragraph] sulfured reducing agents (e.g., thioglycolic acid disclosed at page 27, line 3) at 0.0005 to 20 % [page 27, 3rd paragraph]; a phosphoric surfactant, at 0.1 to 10 % [page 4, 2nd paragraph], whose polar part comprised a phosphoric group; nonionic surfactants, including monooxyalkylenated and oxyethylenated C8-C30 alcohols comprising 2-30 moles of ethylene oxide [entirety of page 6] and cetearyl alcohol (e.g., fatty substance), each at 0.1 to 10 % [page 5, last paragraph and page 7, 1st paragraph]; and, liquid paraffin (e.g., liquid fatty substance) [page 18, 1st paragraph], at 0.1 to 20 % [page 9, 1st paragraph under the heading “Oil”].
Misu was directed [abstract] to a cosmetic composition for keratin fibers, such as a composition for coloring hair or a composition for reshaping hair. As such, a coloring agent was not required by Misu, as excluded by the instant claims.

However, both Liebert [page 361, 1st paragraph] and Owen [page 3, section 9] taught cetearyl alcohol as a solid.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art that Misu’s cetearyl alcohol was a solid. An ordinarily skilled artisan would have been guided by the teachings of Liebert and Owen, where both disclosed cetearyl alcohol as a solid [Liebert; page 361 and 1st paragraph; Owen at page 3 and section 9].
Claim 20 recites from about 1.0 to about 20 % sulfurous agent; phosphoric surfactant present at 0.2 to 10 %; nonionic surfactant present at 0.1 to 10 %; 5-25 % solid fatty substance; 2-5 % liquid fatty substance; the weight ratio of the sulfurous reducing agent to the phosphoric surfactant ranging from 1 to 20. 
Claim 23 recites from about 2.0 to about 15 % sulfurous reducing agent.
Claim 26 recites 0.2 to 10 % phosphoric surfactant.
Misu disclosed sulfured reducing agents at 0.0005 to 20 %; phosphoric surfactants at 0.1 to 10 %; nonionic surfactants at 0.1 to 10 %; cetearyl alcohol at 0.1 to 10 % and liquid paraffin at 0.1 to 20 %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Misu, in view of Liebert and Owen, reads on claims 20, 23, 27, 31 and 34.

    PNG
    media_image1.png
    173
    195
    media_image1.png
    Greyscale
wherein R1/2/3 were identical or different, chosen from –OH with a proviso that at least one of R1/2/3 was a group –OR4, where R4 was a linear or branched C1-C40.
Claim 25 is rendered prima facie obvious because Misu disclosed [page 2, 4th paragraph] a combination of ceteth-10 phosphate and dicetyl phosphate.
Claim 29 is rendered prima facie obvious because Misu disclosed non-silicone liquid fatty substances [page 3, 2nd paragraph].
Claim 36 is rendered prima facie obvious because Misu disclosed cationic polymers, generally [page 27, 6th paragraph].

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Misu et al (WO 2011/024300), in view of both Liebert et al (Journal of the American College of Toxicology, 7(3), 1988, 359-413) and Owen et al (Spectrum Laboratory MSDS, 6/25/2013), and further in view of Schnell et al (USP 2,631,965).
The 35 U.S.C. 103 rejection over Misu, Liebert and Owen was previously discussed.
Additionally, Misu generally taught the salts of thioglycolic acid [page 26, 1st paragraph]. Misu was directed towards permanent hair waving [page 1, 2nd paragraph].

However, Schnell taught that ammonium thioglycolate is a known ingredient of permanent hair waving compositions [claim 1, lines 7-10], with satisfactory results [col 3, lines 27-30 and 65-70].
Since Misu generally taught the salts of thioglycolic acid in permanent hair waving compositions, it would have been prima facie obvious to one of ordinary skill in the art to include ammonium thioglycolate within the teachings of Misu, as taught by Schnell. An ordinarily skilled artisan would have been motivated to include a known ingredient of permanent hair waving compositions, with satisfactory results [Schnell; claim 1, lines 7-10 and col 3, lines 27-30 & 65-70]. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select ammonium thioglycolate for incorporation into a permanent hair waving composition based on its recognized suitability as a known ingredient in the said compositions, as taught by Schnell.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Misu et al (WO 2011/024300), in view of both Liebert et al (Journal of the American College of Toxicology, 7(3), 1988, 359-413) and Owen et al (Spectrum Laboratory MSDS, 6/25/2013) and further in view of Hirano et al (US 2005/0095217).
The 35 U.S.C. 103 rejection over Misu, Liebert and Owen was discussed above.

Hirano disclosed [title] hair cosmetic compositions comprising cationic polymers as ingredients for improving feeling to the touch, wherein polydimethyldiallylamonium chloride was taught [0030 and 0032].
Since Misu taught hair compositions comprising cationic polymers, it would have been prima facie obvious to one of ordinary skill in the art to include, within Misu, polydimethyldiallylamonium chloride, as taught by Hirano. An ordinarily skilled artisan would have been motivated to improve feeling to the touch, as taught by Hirano [Hirano at sections 0030 and 0032]. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select polydimethyldiallylamonium chloride for incorporation into a hair composition, based on its recognized suitability for its intended use as a cationic polymer, as taught by Hirano.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612